Citation Nr: 1121569	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 30 percent disabling for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at an October 2010 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At his October 2010 Board hearing, the Veteran testified that he had received outpatient medical treatment from the James A. Haley VA Hospital.  The claims file does not contain any VA outpatient treatment records; these must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's last VA examination with respect to his headaches was conducted in August 2007, more than 3 years ago.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran has also alleged, and some private treatment records reflect, that his headaches are both more severe and more frequent since the last VA examination was conducted, to the degree that he is forced to take off partial or full days from work.  A new VA examination is required so that the current severity of the Veteran's service-connected migraine headaches may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all records showing treatment of the Veteran for migraines at the James A. Haley VA Hospital, dated from February 2006 to the present.  Associate all records with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific records that are unavailable; (b) briefly explain the efforts that made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Provide a reasonable amount of time in which the Veteran may respond.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected migraine headaches.  Make the claims file and a copy of this Remand available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, to include the frequency, severity, and accompanying symptoms of the Veteran's migraine headaches.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


